Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1-3 presented for examination. Applicant filed Request for Continued Examination (RCE) on 11/21/2022 amending the claims 1 and 3 in the amendment.  The amendment after-Final with submission of After-Final Consideration Program (AFCP) Request was not entered as the proposed amendment included significant amendments including new matters to the claims 1 and 3 in a  limited allocated time for examination requiring further time and consideration for the further consideration of the application.
 After careful consideration of applicant’s amendments and arguments, new ground of rejections of claims necessitated by applicant amendment has been established in the instant application as set forth in detail below. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/221/2022 has been entered. 

Amendment to the Specification
Examiner object amendment to the specification replacing Z*QIP  by Z*MIP and Z*QP  by Z*LP which created conflict with “Linear Programming Relaxation of Z*MIP” limitation in claim 1 making the claim required to implement Linear Programming and Mixed Integer programming in the same limitation and 
The specification specifically describes  Z*QIP  as Unit Commitment Problem (UC)  without transmission constraints (see paragraph 0021] of PG Pub)  while Z*QP is an optimal objective value of Z*QIP  without binary restriction constraints of equation (15) such that Z*QIP > or = Z*QP  where Z*QP  is objective value of a relax problem Z*QIP (see paragraph [0021] in page 3 of PG Pub)). Examiner suggests applicant not to change Z*QIP and Z*QP   in this respect.
	
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3.	As per amended claim 1, a portion of the claim 1 recites: dispatching, by the processor and via the respective power generation participant, electricity according to a dispatch schedule that prioritizes the power generation participants  based on the most efficient market clearing price, in response to determining the most efficient market clearing price”; and
As per claim 3, a portion of claim 3 recites:
 	“determining, by the processor and with a Mixed Integer Programming solver, generation amount for the power generation participants and the consumers derived from the unit commitment problem Z*MIP   based on one or more inputs to the unit commitment problem; and dispatching, by the processor and via the respective power generation participant, electricity according to a dispatch schedule that prioritizes the power generation participants based on their corresponding market clearing price” which is not supported by the disclosures as submitted including the written description. Examiner reviewed support for the above claim limitation in the disclosures submitted:
[0005] In an aspect of the current disclosure a method for operating an electrical power grid is provided. The electrical power grid includes an electrical power grid, a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers drawing electrical power from the electrical power grid, and a Controller that administers the market for the power generation participants and the consumers on the electrical power grid. The method includes: collecting bids, by the controller, from the power generation participants and the power generation recipients; and setting, by the controller, one or more uniform prices for the providing of electric power from the power generation participants to the power generations consumers; where the setting step utilizes a convex hull pricing approach; and where the convex hull pricing approach utilizes an integral formulation of the single-generator unit commitment problem to facilitate the calculation of an accurate convex hull price that achieves the most efficient market clearing price. In a detailed embodiment, the calculation of the improved convex hull price involves only solving a linear program, and the calculation has guaranteed convergence and fast solving time for practical real-world application.

[0009 ] Notation . For a T - period problem , let L ( 1 ) be the min - up ( -down ) time limit , C C be the generation upper ( lower ) bound when the generator is online , V be the start - up / shut - down ramp rate , and V be the ramp - up / -down rate in the stable generation region . Binary decision variable W , represents whether the generator starts at time t for the first time ( w_ = 1 ) or not ( w = 0 ) , binary decision variable y tk represents whether the generator starts up at t and shuts down at k + 1 ( Ytk = 1 ) or not ( Y tk = 0 ) , binary decision variable Remark 1 : Zik represents whether the generator shuts down at time t + 1 and starts up again at time k ( zik = 1 ) or not ( Ztk = 0 ) , and binary decision variable 0 , represents whether the generator shuts down at time t + 1 and stays offline to the end ( 0 , = 1 ) or not ( 0 , 0 ) . Further , let lek * be the generation amount at times corresponding to the “ on ” interval y tk = 1 . The corresponding generation cost fiks ( k . ) is usually denoted as a convex function Fus ( q ) -a , ( qu ) + bq + c . The following formulation described in [ 5 ] ( formulation ( 8 ) in [ 5 ] ) based on a revised dynamic programming can provide an integral solution, in which the general convex cost function is approximated by a piecewise linear function with N pieces ( N can be a very large number ) . That is , instead of solving a mixed - integer program with a convex cost function , the optimal solution can be obtained by solving the following linear program if ft ( Tek ) is approximated by a piecewise linear function with N pieces as in most practice . We denote this formulation as new UC ( NUC ) formulation.

 
0029 ] An exemplary market clearing process is shown in FIG. 2. As shown in Step 30, a controller 10 receives offers 18 and bids 20 from market participants. Input may also include the network model from the grid and other inputs. As shown in Step 32, the controller 10 may then formulate unit commitment problem Z*QIP, solving with a Mixed Integer Programming solver and then publishes unit commitment results. As shown in Step 34, the controller 10 then uses the same setoff inputs to formulate pricing problem Z*QP for convex hull pricing with Linear Programming solver. The controller 10 then publishes market clearing prices.


4.	The written description does not describe “that prioritizes the power generation participants  based on the most efficient market clearing price, in response to determining the most efficient market clearing price” and “…..prioritizes the power generation participants based on their corresponding market clearing price”  in the claim 1 and claim 3 as presented above. 
Similarly, the specification does not support following limitation of claim 3:
“generating, by the processor, a unit commitment problem Z*MIP based on the bids; determining, by the processor and with a Mixed Integer Programming solver, generation amount for the power generation participants and the consumers derived from the unit commitment problem Z*MIP based on one or more inputs to the unit commitment problem;  
generating, by the processor, a pricing problem Z*LP for convex hull pricing in response to solving the unit commitment problem Z*MIP; determining, by the processor and with a Linear Programming solver, market clearing prices derived from the pricing problem Z*LP.”
The specification only support “providing power to power generation consumer by setting up uniform prices utilizing convex hull pricing approach that achieves most efficient market clearing price” (see paragraph 0005]); formulating, by the processor, a unit commitment problem Z*MIP based on the bids (see paragraph [0028]); generating amount at specified time  at corresponding time interval” (see paragraph 0009]);  publishing, by the processor, a pricing problem Z*LP for convex hull pricing in response to solving the unit commitment problem Z*MIP; and publishing, by the processor and with a Linear Programming solver, market clearing prices derived from the pricing problem Z*LP (see paragraph [0028])”
Applicant requested to cite a portion of submitted written description/disclosure where support for above applicant’s limitations in claims 1 and 3 as submitted, otherwise the limitation would constitute a new matter.
5. 	Incorporation by Reference:
“Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.” (CFR 1.57 (d)).
The amendment to the specification by including “processor” which is a “essential materials” as per CFR. 1.57 (d) (3) which states “Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).” The “non-essential material” allowed to incorporated by reference using non-patent publication as per CFR 1.57 9 (e) do not include “processor” which is an “essential material” as per CFR 1.57 (d).
Therefore, applicant’ incorporated by reference for essential material “processor” in the specification is objected. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, Claims 1-3 are directed to utilizing a derived integral formulation of the single-generator unit commitment problem to facilitate the calculation of the optimal convex hull price by solving a linear program. The claims 1-3 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.
Claims 1 and 3 are directed to a process i.e., a series of method steps or acts, of operating electrical power grid to provide electrical power to consumer which is a statutory categories of invention (Step 1: YES).

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.
Claims 1 and 3, though not similar, are then analyzed to determine whether it is directed to a judicial exception. The claim recite step of “collecting bids, setting one or more uniform prices for providing electric power, calculating a linear programming relaxation of a unit commitment problem, and determining a most efficient market clearing price” for claim 1 and “collecting bids, generating unit commitment problems, generating a pricing problem, and determining market clearing prices” for claim 3.
The limitations of “collecting bids, setting uniform prices, calculating a linear programming relaxation of a unit commitment problem, determining a most efficient market clearing price or  collecting bids, generating unit commitment problems, generating a pricing problem, and determining market clearing prices” is similar to calculating a number representing an alarm limit value using a mathematical formula in Parker v. Flook. That is, other than reciting “processor” and therefore, nothing in the claim element precludes the step from practically being performing mathematical concepts grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “processor” language, manually “collecting bids and calculating values.” The recitation of a processor in this claim does not negate the mathematical concept nature of these limitations because the claim here merely uses the generic computer component as a tool to perform the otherwise mathematical processes. See October Update at Section I(C )(ii). The linear program: (12) - (14) and convex hull formulation (2) - (11) is nothing but mathematical relationship/formula which is an abstract idea, similar to formula for computing an alarm limit, Parker v. Flook, which has been found by the court to be an abstract idea. Thus, the above limitations of recite concepts that fall into the “mathematical formula/relationship” groupings of abstract ideas. (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim 1 recites the additional elements of performing “dispatching, by the processor and via the respective power generation participant, electricity according to a dispatch schedule that prioritizes the power generation participants  based on the most efficient market clearing price, in response to determining the most efficient market clearing price; and wherein the determining of the accurate convex hull price (i) converges within a criterion-satisfying solving time.” The order combination elements of the claim is integrated into a practical application by providing a technical solution to computationally challenging optimization problem of minimizing uplift payment which Independent System Operators (ISO) required to make a side payment to resource owned by market participants to cover “lost opportunity cost” (see paragraph [0002]).The claims as amended enable to providing/transmit  electric power from power generating participants to power generation consumer based on set uniform prices utilizing improved convex hull approach achieving most efficient market clearing price minimizing side/uplift payment that ISO has to make by only solving linear program with guaranteed convergence and fast solving time thereby making the system transmission of generated power to consumer efficient and saving computational resources (see paragraph [0005, 0021 and 0028]). The claim 1 is eligible because it does recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility provided pending rejection under USC 101 and 112 (a) as described above be obviated. (YES). 

Remarks
The prior arts of Sarker et a. (U.S. Pub No. 2019/0139159), Schiro et al., (ISO, New England, May 2015) and Pan et al., (University of Florida, July 2016) neither anticipates, nor fairly and reasonably teaches an invention as represented in the current claim set 1-3. The portion of claims 1 and 3 as presented in the RCE filed are not supported by the written description and rejected under U.S.C 112 (a) as presented above. Applicant is requested to overcome pending rejection under US.C. 101 and 112 (a) as described above for further consideration of the application.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Chassin (U.S. Patent No. 9,087,359) teaches electric power grid control using market-based resource allocation system.
Chen et al. (U.S. Pub No. 2014/0372342) teach automated market making with convex null payoff vector.
Hisano et al. (U.S. Pub No. 2012/029836) teach power demand supply system.
Przybylski et al. (U.S. Pub No. 2020/0241491) teach energy and temperature control system with energy provider level demand optimization.
	Johnson et al. (U. S. Pub No. 2004/0015433) teach bidding for energy supply to resellers and their customers.
	Lian et al. (U.S. Pub No. 2016/0092978) teach coordination of thermostatically controlled loads.
Pan et al. (U.S. Pub No. 2019/0286993) teach integrated solution techniques for security constrained unit commitment problem.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Respectively submitted,
/BIJENDRA K SHRESTHA/
Primary Examiner, Art Unit 3691                                                                                                                                                                  12/16/2022